ORDER
The Disciplinary Review Board on December 16, 1997, having filed with the Court its decision concluding that MICHAEL J. CHULAK of UNION CITY, who was admitted to the bar of this State in 1986, should be suspended from the practice of law for a period of three months for violating RPC 3.3(a) (lack of candor towards a tribunal), RPC 5.5(b) (assisting a non-attorney in the unauthorized practice of law), and RPC 8.4(c) (misrepresentations);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should complete the Skills and Methods Course offered by the Institute for Continuing Legal Education and that the Office of Attorney *444Ethics should audit respondent’s attorney books and records, and good cause appearing;
It is ORDERED that MICHAEL J. CHULAK is hereby suspended from the practice of law for a period of three months, effective March 24, 1998, and until further Order of the Court; and it is further
ORDERED that prior to reinstatement to the practice of law respondent shall satisfactorily complete a course in professional ethics offered by the Institute for Continuing Legal Education; and it is further
ORDERED that the Office of Attorney Ethics shall conduct an audit of respondent’s attorney books and records; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for .appropriate administrative costs incurred in the prosecution of this matter.